Citation Nr: 1803657	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-57 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicide agents, and as secondary to exposure to lead and jet fuel.  


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1958 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which reopened the claims and denied entitlement to the benefits currently sought on appeal.

The August 2014 rating decision treated the claims of entitlement to service connection as a petition to reopen both previously denied claims, which requires the submission of new and material evidence.  However, evidence associated with the claims file since the last prior denial in July 2012 included service personnel records that were not previously of record.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c)(1).  Therefore, the Board will now reconsider the Veteran's claim without requiring a showing of new and material evidence.  

The Board further notes that in an August 2013 statement, the Veteran stated that his claim of entitlement to service connection for diabetes was based on aggravation of a preservice disability pursuant to 38 C.F.R. § 3.306.   Subsequently, the RO documented a telephone conversation with the Veteran intended to clarify this contention.  At that time, the Veteran indicated that he was only claiming entitlement to service connection for diabetes mellitus based upon exposure to herbicide agents.  VA Report of General Information, June 2014.  The RO nonetheless included in its August 2014 rating decision a determination that the Veteran's diabetes mellitus was not caused or aggravated by his hypertension, which does not appear to be a theory ever raised by the Veteran.  This appears to be instead, an attempt to adjudicate the Veteran's prior reference to 38 C.F.R. § 3.306 regarding aggravation of a preservice condition.  However, there is no evidence of record to suggest that his diabetes preexisted his active service, and the Veteran expressed that it was not his intent to claim that theory in the June 2014 clarification of record.   In all, the Board finds it appropriate to proceed to the merits of the claim as listed above, to include consideration of direct service connection as due to exposure to herbicide and/or herbicide agents. 

Also, in August 2005, the Veteran elected representation by the Disabled American Veterans (DAV) service organization.  However, after filing the present claim, the Veteran submitted a notice response statement indicating "Please note my record I am 'PRO SE'...." Veteran's statement, August 2013 (capitalization in original).  The Board finds this and subsequent statements by the Veteran reiterating his pro se status to confirm his preference, and constitute his revocation of the prior representation by DAV.  See 38 C.F.R. § 14.631(f)(1) (2017) (indicating a power of attorney may be revoked at any time, and that receipt of a new power of attorney constitutes a revocation of an existing power of attorney).   The Board proceeds with consideration of these claims in the posture of an unrepresented Veteran throughout the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus. 

2.  The Veteran has a diagnosed history of prostate cancer, including any current residuals thereof.

3.  There is no credible evidence of the Veteran's service in the Republic of Vietnam.

4.  The preponderance of the evidence does not establish that the Veteran served on a Royal Thai Air Base in Thailand.

5.  The evidence does not reflect that the Veteran's diagnosed diabetes mellitus nor prostate cancer was incurred during active service, or is otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2.  The criteria to establish service connection for residuals of prostate cancer are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any deficiencies in VA's duty to notify him of the information and evidence necessary to substantiate his claims.  Furthermore, in August 2011 and July 2013 notice letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims of service connection for residuals of prostate cancer and diabetes mellitus; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

The Veteran has not raised any deficiencies as to VA's duty to assist either.  However, the Board conducted a further analysis on whether the duty to assist was met with regard to the Veteran's claim of service connection for residuals of prostate cancer, particularly as to whether the Veteran's assertions triggered the need to obtain a VA examination.  Specifically, in an October 2013 statement, the Veteran attributes his prostate cancer diagnosis to exposure to lead and jet fuel during service.  

Where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service, and an indication that the disability or persistent symptoms of a disability may be associated with service or another service-connected disability, but there is insufficient competent medical evidence to make a decision on the claim, the Veteran must be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the duty to assist in obtaining an examination was not triggered in this instance.  While the Veteran does have a diagnosed history of prostate cancer, and therefore the first element of the McLendon test is met, there is simply no other information provided by the Veteran upon which his alleged exposure to lead and jet fuels during service may be evaluated or developed.  The Veteran has not provided any detail as to the nature of the substances involved, nor as to the circumstances, locations, methods, duration, or other descriptive information about any such contact with these substances to establish the necessary in-service event.  Therefore, the Board finds that the second element of the McLendon test is not met.  McLendon, 20 Vet. App. 79.  

Furthermore, even if lead and jet fuel exposure were found, the Veteran has not provided any evidence of an association between lead and jet fuel exposure and the later development of prostate cancer.  The Board acknowledges the low threshold required for an evidentiary showing that the third element of the McLendon test is reached.  However, the Court of Appeals for Veterans Claims has established that there is not a duty to assist that is triggered by the existence of disability alone.  Wells v. Principi, 326 F.3d 1381 (2003) (finding there must be some showing of a causal connection between the Veteran's disability and his military service).   The Veteran has not met this threshold in this case, a VA exam is not required, and the duty to assist has been met.  

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection 
Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding lay person competent to report symptoms of a hip disorder including pain, an observably rotated foot, and a limp).  

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno, 6 Vet. App. 465. 

In this case, there is no evidence that the Veteran's diabetes or prostate cancer began during service, nor does the Veteran contend as such.  The Veteran does not allege direct service connection on these grounds.  Instead, he asserts that these conditions are due to his exposure to herbicides, and/or herbicide agents, during service.  

Service connection can be established in certain circumstances based on exposure to specific chemical herbicide agents, such as that commonly referred to as Agent Orange, used in support of military operations in the Republic of Vietnam and along the Korean demilitarized zone (DMZ).  38 C.F.R. § 3.307(a)(6).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 3.307(a)(6)(iii).  

A Veteran who served between April 1, 1968, and August 31, 1971, in a unit that the Department of Defense (DOD) has determined operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period will also be presumed to have been exposed to herbicide agents, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv). 

In this case, the Veteran asserts that his diagnosed diabetes mellitus and prostate cancer are the result of herbicide agent exposure incurred during a 120 day temporary duty (TDY) assignment to Takli Air Base in Thailand.  Alternatively, the Veteran has stated that on a 2 week leave, he was flying from Bangkok International Airport back to his home base at Misawa, Japan during which the flight landed at Da Nang, Vietnam stopping over for two hours before continuing onward to Japan.  Veteran's statement, October 2011. 

The Board has carefully reviewed all evidence within the claims file, but finds no objective evidence to corroborate the Veteran's allegation of spending two hours on the ground in Vietnam while on leave.  In a notice letter sent to the Veteran in August 2011, he was informed of the type of information needed to establish that he was physically present in Vietnam.  He was informed that specific detail regarding when, where, and how he was exposed to herbicide agents was required, and that he could submit statements of other persons knowing of his exposure.  However, the Veteran has not provided sufficient detail regarding the alleged layover in Vietnam to allow for further development.  His service personnel records do not reflect his presence in Vietnam at any time, nor confirm a two week period of leave with travel to Bangkok.  

The Veteran has not provided an approximate date for the layover or the trip in question, thus no further evidentiary research or evidentiary development is possible.  The RO determined that there is insufficient evidence to present to the Joint Services Records Research Center (JSRRC) to search for other corroborating evidence.  As such, a formal finding on the unavailability of federal records on this matter is within the claims file.  The Board does not find the Veteran's unsupported assertion of a two hour stopover in Vietnam at an unknown date to be credible, such that presumptive service connection for diabetes mellitus and prostate cancer could be established on this basis alone.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that the Veteran's service records document service in Korea in April 1968, during the dates that presumptive service connection is applicable.  38 C.F.R. § 3.307(a)(6)(iv).  However, there is no evidence, nor does the Veteran allege that he served in a unit operating on or near the Korean DMZ, thus no presumed exposure to herbicide agents is established on this basis.  Id.   

The Board now turns to the Veteran's assertion that he served on a Royal Thai Air Base, specifically Takhli Air Base, during a 120 day TDY tour from November 1962 to March 1963.  VA has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to Veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases (RTAFB) when a Veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  

Tactical herbicides, referred to as herbicide agents in VA regulations, are distinguished from commercially available herbicides approved by the Armed Forces Pest Control Board for use in routine base maintenance and vegetation control measures.  See VA Memorandum for the Record:  Herbicide use in Thailand during the Vietnam Era (associated with the claims file).  In all, archivists for the Department of the Air Force have reviewed relevant official United States Air Force unit and organizational histories and determined that there are no records to show that the same tactical herbicides used in Vietnam, such as Agent Orange, were ever used in Thailand.  Memorandum for the Department of Veterans Affairs, August 2015.  The sporadic use of other commercial herbicides has been documented for use within fenced perimeters on Thai airbases, however, and claims should be considered on these grounds. 

To this end, the Veteran has submitted a Request and Authorization for Temporary Duty Travel of Military Personnel dated November 19, 1962.  This document instructs the Veteran to report to "6011 Air Base Sq, APO 73" for a period of 120 days for the purpose of training not in conjunction with maneuvers, field exercises, encampments or similar duties.  The specific purpose of the TDY is listed as "emergency official TDY."  The Board acknowledges this report, however it only directs a future movement of the Veteran.  There is no other objective indication in the Veteran's service personnel record to show that the Veteran actually reported for or served temporary duty in Thailand.  

A request for verification of the Veteran's service submitted to the military in April 1984, requested verification of his campaigns and expeditions.  The Veteran listed service in Japan, Canada, Korea and Taiwan, but did not list any service in Thailand.  

Instead, the preponderance of the evidence in the claims file reflects that the Veteran was at March Air Force Base (AFB) in California during the relevant period of the claimed TDY.  A chronological listing of the Veteran's service reflects service at March AFB from November 1962 to November 1964.  

The TDY orders upon which the Veteran bases his contention of service in Thailand reflect that "A letter of evaluation of duty performance will be prepared by your immediate TDY supervisor."   However, no such report is associated with the Veteran's service personnel records. 

A performance evaluation report for the period from November 27, 1962 to November 26, 1963, which would include the alleged TDY period, reflects highly on the Veteran's professionalism, but does not include any description of a period of temporary or overseas duty indicative of service in Thailand during the supervised period.  This report lists only an organization location of 22d Supply Squadron at March AFB.  In the absence of any confirmatory evidence to support actual, on the ground duty in Thailand, the Board does not find a sufficient basis to warrant service connection due to herbicide exposure based upon service at a Royal Thai Air Base.

However, even if the record were to establish that the Veteran was physically present at an air base in Thailand, VA internal policy stipulates that additional consideration is required as to whether a Veteran's military occupational specialty (MOS) is such as to indicate the performance of duties on a base perimeter where commercial herbicides would have been used.  These relevant MOS would include security policemen, security patrol dog handlers, members of the security police squadron, or other positions in regular contact with the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Here, the Veteran's Air Force MOS was that of a cryogenic fuels production specialist.  There is no indication that his regular military duties would have him in regular contact with the base perimeter based upon this MOS, nor does the Veteran so contend.  Instead, he relates his proximity to the perimeter only as being that his living quarters were close to the perimeter and that he would wait for a taxi or bus at the main gate to go into downtown.  Veteran's statement, October 2014.  While this might provide some incidental contact with the base perimeter, it would not result in the regular outdoor perimeter contact contemplated.  

Subsequently, the Veteran added detail that he was a member of a quick reaction force that backed up the air police as required, and that he was assigned to a bunker defense position on the perimeter.  The Board has duly considered this assertion, but the Veteran does not provide any detail on if, when, for what duration, or how often he was required to remain in such a bunker defense position.  The Board cannot otherwise find this to be consistent with the documented type, location, and circumstances of this Veteran's service, and it is an insufficient factual basis to establish herbicide exposure in this individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).   

Based on the entirety of the foregoing, the Board finds no credible basis upon which exposure to herbicide agents or commercial herbicides may be presumed or factually found in this particular case.  Service connection for diabetes mellitus and residuals of prostate cancer, as secondary to exposure to herbicides is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As discussed above, the Board also notes that the Veteran has presented the alternate theory that his prostate cancer and any residuals thereof are due to an in-service exposure to jet fuel and lead.  Statement in support of claim, October 2013.  However, the claims file does not contain any further evidence or information to support this allegation, and the Board finds that the Veteran has provided an insufficient factual basis for further analysis.  The single sentence that he believes his prostate cancer is attributable to this type of exposure does not establish the nature or occurrence of any in-service event, nor any indication as to how or why his later prostate cancer may be related.  Service connection cannot be established on this basis.  38 C.F.R. § 3.303.

Finally, after careful consideration of all evidence available in a given case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA will resolve that doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Alternatively, to deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Here, the preponderance of the evidence weighs against the claims.  Service connection for diabetes mellitus and residuals of prostate cancer is not warranted.  


ORDER


Service connection for diabetes mellitus is denied. 

Service connection for residuals of prostate cancer is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


